DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

URGO HOTELS LP, a Maryland limited partnership, by and through its
 general partners, URGO LODGING MANAGEMENT, LLC, DONALD J.
 URGO, DONALD J. URGO, JR., KEVIN M. URGO, COLLIN D. URGO
          and UH-SI, LLC, a Florida limited liability company,
                             Appellants,

                                     v.

      THE RESORT AT SINGER ISLAND, HOTEL CONDOMINIUM
            ASSOCIATION, INC., a Florida corporation,
                          Appellee.

                               No. 4D18-1330

                               [April 3, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 50-2015-CA-
014327-XXXX-MB.

    Jack J. Aiello, Heather C. Costanzo, Devin S. Radkay, and Gregor J.
Schwinghammer of Gunster, Yoakley & Stewart, P.A., West Palm Beach,
for appellants.

  Alan B. Rose and Daniel A. Thomas of Mrachek, Fitzgerald, Rose,
Konopka, Thomas & Weiss, P.A., West Palm Beach, and Daniel S.
Rosenbaum of Rosenbaum PLLC, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Garden Suburbs Golf & Country Club, Inc. v. Pruitt, 24 So.
2d 898 (Fla. 1946).

WARNER, GROSS and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.